Citation Nr: 1613563	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-49 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hemolytic anemia secondary to a Glucose-6-phosphate dehydrogenase (G6PD) deficiency, claimed as hepatitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for end stage renal disease, status-post nephrectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1968 to March 1970, including service in the Republic of Vietnam.   During his honorable service he received multiple decorations, including the Purple Heart Medal.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge (VLJ) in May 2013, and the transcript has been included in the claims file.  In November 2013, all three issues were remanded for further development.  All requested developed has been completely to the extent available and appellate adjudication may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for hypertension and end-stage renal disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not been diagnosed with any form of hepatitis, anemia, or a G6PD deficiency at any point during the period on appeal.


CONCLUSION OF LAW

Hemolytic anemia and/or hepatitis were not incurred in or aggravated by service; an anemia disorder secondary to a G6PH deficiency and/or hepatitis have not been shown.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for a G6PD deficiency or hepatitis C.  In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

VA regulations provide that if a veteran served on active duty in the Republic of Vietnam between January 9, 1962 and May 7, 1975 he is presumed to have been exposed to an herbicide agent unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  In this case, the evidence reflects the Veteran served in Vietnam during the applicable time period, and therefore was presumptively exposed to Agent Orange.  

However, the Board notes that the mere exposure to herbicides alone does not create a permanent disability for which compensation may be granted.  Instead, service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  However, neither hepatitis C nor hemolytic anemia secondary to a G6PD deficiency are included on the exclusive list of diseases covered by this presumption found at 38 C.F.R. § 3.309(e).  Accordingly, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not warranted.

Throughout the period on appeal, the Veteran has consistently reported that he was hospitalized in Vietnam during service and was diagnosed with hepatitis C.  His service treatment records reflect that in May of 1969 he sought treatment for stomach pains, loss of appetite, and dark urine.  He was hospitalized and provisionally diagnosed with hepatitis.  However, upon further workup, he was found to have a G6PD deficiency with a bilirubin of 1.8, which resulted in anemia.  He was formally diagnosed with hemolytic anemia secondary to a G6PD deficiency and discharged from the hospital with a permanent profile to avoid malaria areas.

On his November 1969 Report of Medical History, completed shortly before his separation from active duty service, the Veteran indicated he experienced stomach, liver, or intestinal trouble during service.  However, on his separation examination he was noted to be normal.  Therefore, while the service treatment records reflect he was provisionally diagnosed with hepatitis, an actual diagnosis of hepatitis was never made.  Instead, he was diagnosed with hemolytic anemia secondary to a G6PD deficiency.  

Post service evidence does not in include any medical records suggesting that the Veteran was treated for symptoms of hepatitis or hemolytic anemia secondary to G6PD shortly after his separation from active duty service.  Instead, he was noted to be negative for hepatitis A, B, and C on blood tests throughout 2006.  See e.g. February 2006 VA treatment record.  He was noted to have symptoms of anemia, however this symptom was consistently related to his chronic renal insufficiency.  See e.g. July 2005 VA treatment record.

In a May 2006 medical evaluation for the Social Security Administration (SSA), a physician noted the Veteran had "a history of hepatitis C for many years."  However, this physician did not explain what medical records he reviewed to make this determination.  Instead, the note seems to be reflective of the Veteran's self-reported medical history.  As discussed above, although hepatitis was noted as a provision diagnosis on one service treatment record, the evidence does not establish he was diagnosed with, or had a history of, hepatitis C.

Medical records from after 2009 continue to reflect the Veteran was negative for hepatitis B and C, including as recently as December 2013.  Furthermore, his liver was specifically noted not to be enlarged on several occasions, including a March 2006 VA MRI.  Therefore, the medical records do not reflect the Veteran was diagnosed with, or demonstrated symptoms of, hepatitis at any point during the period on appeal.

The Board has carefully reviewed all post-service medical records, but finds no indication the Veteran sought treatment for, or otherwise reported symptoms of, hemolytic anemia secondary to G6PD at any point during the period on appeal.

In a January 2014 VA examination, the examiner reviewed the Veteran's complete claims file, as well as personally interviewed and examined him.  The examiner noted that the Veteran has consistently reported that he was infected with hepatitis during his active duty service.  She thoroughly reviewed the claims file but did not find a diagnosis of hepatitis C.  Instead, she noted the results of two separate blood tests in 2013 which were negative for the hepatitis C antibody, and his medical records reflect he was previously vaccinated for hepatitis B.  

Accordingly, the examiner opined any previous in-service infection of hepatitis must have been hepatitis A.  However, she explained that hepatitis A resolves with treatment and does not cause any long term damage.  Accordingly, the examiner's report provides probative evidence that the Veteran was not diagnosed with any form of hepatitis at any point during the period on appeal.

This examiner noted that the Veteran demonstrated mild hepatomegaly, or enlargement of the liver.  However, she opined this symptom was most likely due to his history of alcohol abuse, and therefore un-related to service.  Finally, the examiner noted that the Veteran was previously diagnosed with G6PD during his active duty service.  She explained that G6PD is an enzyme deficiency which results in mild anemia and worsens when affected individuals are exposed to certain foods.  However, she explained this condition usually resulted in minimal symptoms as long as those specific foods are avoided.  The Veteran reported he did not recall being given this diagnosis.  The examiner considered all this and opined that although he currently had anemia, his anemia was more likely related to his chronic renal failure, and not any in-service notation of G6PD, providing additional evidence against the Veteran's appeal.

Based on all the foregoing, the evidence does not establish that the Veteran has been diagnosed with hepatitis, anemia, or a G6PD deficiency at any point during the period on appeal.  Instead, post-service medical records specifically indicate that his blood work has been negative for hepatitis on numerous occasions.  Furthermore, the examiner opined that to the extent the Veteran continues to experience symptoms of anemia, these symptoms are related to his separate disorder of renal failure, and not any in-service notation of hemolytic anemia secondary to G6PD.  

In the absence of a present disability at any point during the period on appeal, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the elements of service connection have not been met, and the appeal is denied.

Finally, under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With respect to service connection claims, a § 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
In the present case, required notice was provided by a letter dated in July 2007, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  This letter also informed him how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, service personnel records, records from the SSA, and all available VA and private post-service medical records have been obtained.   

In December 2013, VA requested old VA treatment records from the Bronx VAMC from the period between 1970 and 1985, however in a response dated that same month the Bronx VAMC indicated they did not have any available records relating to the Veteran from that time period.  He was informed of the unavailability of these records in an April 2014 letter, and advised to submit any copies of these records he may have directly to the VA, however to date no such records have been received.

In a December 2013 letter, the VA also requested the Veteran provide a release for identified private treatment records, including the results from his annual employment physical and treatment from his private cardiologist and endocrinologist referenced in a 1993 treatment note, however to date no response has been received.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly without cooperation from the Veteran, no additional actions were available to the VA to obtain these records.

In May 2013, the Veteran was provided with a hearing before the undersigned VLJ which was compliant with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He was also provided with a VA examination, the report of which has been associated with the claims file.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him.  Therefore, the Board finds this examination was thorough and adequate.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for hemolytic anemia secondary to a G6PD deficiency, claimed as hepatitis, is denied.


REMAND

The Veteran is also seeking service connection for hypertension.  While hypertension is not listed on the exclusive list of presumptive diseases due to herbicide exposure under 38 C.F.R. § 3.309(e), and is specifically excluded as being part of ischemic heart disease, the NAS IOM's Veterans and Agent Orange:  Update 2010, concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694; see also Notice, 77 Fed. Reg. 47924 -47928 (2012).  

For this reason, the Board finds remand is required for a VA examination to determine whether, based on the facts of this case, the Veteran's currently-diagnosed hypertension is related to his presumed exposure to herbicides, or another etiology.  

Finally, the Veteran is also seeking service connection for end stage renal disease, which he asserts is caused by his hypertension.  Although the January 2014 VA examiner opined that the Veteran's currently-diagnosed renal disease was not related to hypertension, the claims file includes additional medical evidence suggesting his current renal disease was caused by his hypertension.  See e.g. May 2010 VA treatment record.  Accordingly, because adjudication of the Veteran's claim for service connection for hypertension may impact his claim for service connection for renal disease secondary to hypertension, this appeal must also be remanded as an intertwined issue.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all available VA treatment records from the Bronx VA Medical Center since April 2014 and associate them with the claims file.

2.  After obtaining any available updated VA treatment records, obtain an opinion from a medical professional regarding the etiology of the Veteran's currently diagnosed hypertension.  The medical professional should be provided with the Veteran's complete claims file, and a complete rationale should be provided for any opinion expressed.  The medical professional should address the following question:

Is it as likely as not (50 percent or greater) that the Veteran's currently-diagnosed hypertension began during, or was otherwise caused by, his active duty service, to include his presumed exposure to herbicide agents?

3.  After completing the foregoing, and conducting any additional development as needed, readjudicate the appeal.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


